Name: Decision of the EEA Joint Committee No 66/95 of 22 November 1995 amending Annex XVII (Intellectual property) to the EEA Agreement
 Type: Decision
 Subject Matter: research and intellectual property;  European construction;  America;  electronics and electrical engineering
 Date Published: 1996-01-11

 11.1.1996 EN Official Journal of the European Communities L 8/37 DECISION OF THE EEA JOINT COMMITTEE No 66/95 of 22 November 1995 amending Annex XVII (Intellectual property) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVII to the Agreement was amended by Decision of the EEA Joint Committee No 54/95 (1); Whereas Council Decision 95/237/EC of 29 June 1995 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 3 (i) (Council Decision 94/824/EC) in Annex XVII to the Agreement: 395 D 0237: Council Decision 95/237/EC of 29 June 1995 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America (OJ No L 158, 8. 7. 1995, p. 38). Article 2 The texts of Decision 95/237/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1995. For the EEA Joint Committee The President E. BERG (1) Not yet published in the Official Journal. (2) OJ No L 158, 8. 7. 1995, p. 38.